Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims  3–7, 11–12, 14 and 18–20 directed to Species I, II and III non-elected without traverse.  Accordingly, claims 3–7, 11–12, 14 and 18–20 have been cancelled.
Drawings
The drawings were received on 06/07/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 2, 8–10 and 15–17 are allowed.
CLAIMS 9 and 16:
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of limitations “a first ring and a second ring of the plurality of rings are defined on an interior surface of the housing and face a third ring and a fourth ring of the plurality of rings.”  The closest prior arts are Scovell et al. (USPN 10215193 B2), Bristow et al. (US PGPub 20050067218 A1) and Taylor (USPN 9964114 B2).  
The prior art Scovell discloses a gas turbine housing having a first and a second ring.  However, Scovell does not disclose “a first ring and a second ring of the plurality of rings are defined on an interior surface of the housing and face a third ring and a fourth ring of the plurality of rings.”  
The prior art Bristow discloses a noise attenuator that has a poppet valve located within the housing.  Bristow does not disclose a plurality of rings.  
The prior art Taylor discloses a noise attenuation device that includes bleeding assemblies.  Taylor does not disclose a poppet valve or rings.  
None of the prior arts teach limitations “a first ring and a second ring of the plurality of rings are defined on an interior surface of the housing and face a third ring and a fourth ring of the plurality of rings” as it relates to the configuration of the rings, which is independent claim 9.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753